                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


FUMA INTERNATIONAL LLC,
an Ohio limited liability company,

      Plaintiff/Counterdefendant,                        1:19-CV-260
             v.
R.J. REYNOLDS VAPOR COMPANY,
a North Carolina corporation,

       Defendant/Counterplaintiff.


                                         ORDER

      Before the Court is the Motion Requesting Leave to Withdraw of David Rufus

Boaz as Counsel for R.J. Reynolds Vapor Company. Upon consideration thereof,

      IT IS HEREBY ORDERED that the Motion Requesting Leave to Withdraw of

David Boaz as Counsel is GRANTED.

      This the 21st day of June, 2021.




                                 __
                                 ________________________________
                                 UNITED STATES DISTRICT JUDGE




     Case 1:19-cv-00260-CCE-JEP Document 148 Filed 06/21/21 Page 1 of 1
